        Case 19-13500-mdc              Doc 32 Filed 09/07/19 Entered 09/08/19 00:50:19                               Desc Imaged
                                            Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-13500-mdc
Christopher J Parke                                                                                        Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: JEGilmore                    Page 1 of 1                          Date Rcvd: Sep 05, 2019
                                      Form ID: pdf900                    Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 07, 2019.
db             +Christopher J Parke,   964 Woodcrest Road,   Abington, PA 19001-4705

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: megan.harper@phila.gov Sep 06 2019 03:26:09      City of Philadelphia,
                 City of Philadelphia Law Dept.,   Tax Unit/Bankruptcy Dept,     1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Sep 06 2019 03:25:49
                 Pennsylvania Department of Revenue,    Bankruptcy Division,    P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Sep 06 2019 03:25:59       U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,   Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
cr             +E-mail/PDF: gecsedi@recoverycorp.com Sep 06 2019 03:35:45       Synchrony Bank,
                 c/o PRA Receivables Management, LLC,    PO Box 41021,   Norfolk, VA 23541-1021
                                                                                              TOTAL: 4

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 07, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 5, 2019 at the address(es) listed below:
              BRAD J. SADEK   on behalf of Debtor Christopher J Parke brad@sadeklaw.com, bradsadek@gmail.com
              KARINA VELTER    on behalf of Creditor   Nationstar Mortgage LLC D/B/A Mr. Cooper
               amps@manleydeas.com
              LORRAINE GAZZARA DOYLE   on behalf of Creditor   Nationstar Mortgage LLC D/B/A Mr. Cooper
               ldoyle@pincuslaw.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.   ecfemails@ph13trustee.com, philaecf@gmail.com
                                                                                            TOTAL: 5
Case 19-13500-mdc   Doc 32 Filed 09/07/19 Entered 09/08/19 00:50:19   Desc Imaged
                         Certificate of Notice Page 2 of 3
Case 19-13500-mdc   Doc 32 Filed 09/07/19 Entered 09/08/19 00:50:19   Desc Imaged
                         Certificate of Notice Page 3 of 3
